DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 allowed (claims 1-13 previously allowed).
The following is an examiner’s statement of reasons for allowance: 
As to claims 14-15, the allowability resides in the overall structure of the device as recited in independent claim 14, and at least in part, because claim 14 recites the following limitations: 
“a first array of openings through the inner panel, the inner panel to be movably supported in an interior of the computing device housing; 
a second array of openings extending through the inner panel and distributed amongst the first array of openings, the second array of openings being different than the first array of openings; and 
an actuator that moves the inner panel relative to the computing device housing while in the interior of the computing device housing to partially align the first array of openings with openings in the computing device housing while the second array of openings are out of alignment with the openings in the computing device housing, and to partially align the second array of openings with the openings in the computing device housing while the first array of openings are out of alignment with the openings in the computing device housing”.
None of the prior art, either alone or in combination, can be reasonably construed as 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JACOB R CRUM/Examiner, Art Unit 2835